Williams, J.
To the convictions introduced by the defendant, it was objected, 1. That no previous complaint and warrant were shewn. By our statute regarding crimes and punishments (sect. 102.) it is enacted, that “when any justice of the peace shall have plain view or personal knowledge of any person’s being guilty of drunkenness, profane swearing, *379cursing or sabbath-breaking, it shall be accounted good and sufficient evidence in the law for such justice to make up a judgment against such person or persons so offending; having first caused such person to be brought before him. But no judgment shall be rendered, by a justice of the peace, against any person, for any other offence, whether on confession or otherwise, without previous complaint and warrant.” Stat 172. That this statute dispenses with most of what, in other cases, is necessary, there can be no doubt. No evidence is necessary but that derived from the personal view of the magistrate ; and it can hardly be seriously contended, that a written complaint can be necessary: In other words, that J. C., justice of the peace, should be required to state in writing, and complain to J. C., justice of the peace, that he, J. C., heard the defendant utter the following oath, and that he should sign it and present it to himself. It was said, however, that if a written complaint is not necessary, yet a warrant is, because the statute says, the justice “may cause such person to come before him.” The words, and, I think, the intent of this clause, would be satisfied, by applying it to those cases where the offender had left the magistrate, before any steps were taken to punish him; but certainly are entirely inapplicable to a case where the party is before him. No more necessity exists^ in such a case, for a written warrant than a written complaint; one could no more be contemplated than the other. The personal knowledge of the justice makes a complaint unnecessary. The presence of the offender makes the warrant unnecessary.
It was said, that if the justice might thus arrest him, he must use the ordinary means to detain him. It might as well be said, that for a contempt the court cannot order the offender into custody without warrant. In either case, the court viewing the offence committed, and having, therefore, a right to punish it, is not bound to suffer the chance of escape until a warrant is made out. The court has the power to enforce its own decrees, as well as vindicate its own honour.
This construction is in conformity to ancient practice ; and is fairly inferred from the last clause of the statute: “But no judgment shall be rendered, by a justice of the peace, against any person, for any other offence, whether on confession or otherwise, without previous complaint and warrant;"—clearly implying, that in this case, it may be done without complaint and warrant.
*380It is also objected, that the convictions are void, on the face of them: That the words recited do not amount to the offence of profane cursing and swearing. Some of these words, I have no doubt, are clearly within the statute. They are imprecations of future divine vengeance upon the magistrate. Others may be of more doubtful import. It will hardly be denied that they are profane; whether therefore within the statute, seemed to be a subject for the magistrate to decide. The person and the offence were both within his jurisdiction. Of course, we are not to treat his sentence as void, although we might consider it as erroneous. 2 Stark. Ev. 802. The Commonwealth v. The Pejepscut Proprietors, 7 Mass. Rep. 418. 423.
It was also claimed, that it appears to have been but one offence; and therefore, the justice exceeded his jurisdiction. To this point Crepps v. Durden & al. Cowp. 640. is cited. There it was very properly holden, that a statute punishing a man for pursuing his ordinary trade on Sunday, should not be so construed, as that a baker should be fined for every baking on that day. But that does not tend to prove, that the uttering of several different oaths, on the same day, may not be several distinct offences. Here they are stated to be several convictions on the same day; and unless the court can say, that there cannot be several distinct instances of profane cursing, by the same offender, of one person, they cannot, upon this ground, adjudge the convictions void.
It was also objected, that the records of the justice were not conclusive, to prove, that the plaintiff was brought before the justice; but that the plaintiff might shew that that fact was not true; in support of which the case of Aldrich v. Kinney, 4 Conn. Rep. 380. was cited. That case proceeded not on the ground of contradicting the record where notice was found, but upon the idea that the record in that case imported nothing but that A. B. claimed to be the attorney of the defendant. 4 Conn. Rep. 387. But here the record shews, that Holcomb was required to make answer, and refused. To admit proof, therefore, that he was not present, would be to admit proof directly to contradict the record; for the record proves as well the presence of the party as the judgment against him; and when that fact is expressly found, the verity of the record is as much attacked, by denying this fact, as the fact of any judgment rendered.
It is said, that in New-York, it has been allowed to negate such a record. It ought, however, to have been added, that in *381that state a justice’s court is not a court of record. Brown v. Genung, 1 Wend. 115. In this state, it is a court of record and its decisions must stand upon the same grounds and be subject to the same rules as those of the superior court. And a judge or justice is never answerable in a civil suit for a judgment rendered by him, in his judicial capacity, however erroneous, provided he had jurisdiction. Phelps v. Sill, 1 Day 228. Dillingham v. Snow, 5 Mass. Rep. 549. Archey v. Parkinson, 3 Mau. Selw. 411.
I see no ground for a new trial.
The other Judges were of the same opinion.
New trial not to be granted.